211 S.W.3d 117 (2006)
STATE of Missouri ex rel. Jeremiah W. ("Jay") NIXON, Attorney General, and the Missouri Department of Natural Resources, Plaintiffs/Respondents,
v.
PREMIER EXPRESS, INC., d/b/a Midway Truck Stop and Jerry Lipps, In His Individual Capacity, Defendants/Appellants.
No. ED 87497.
Missouri Court of Appeals, Eastern District, Southern Division.
December 5, 2006.
Motion for Rehearing and/or Transfer Denied January 10, 2007.
Richard K. Kuntze, Cape Girardeau, MO, for appellants.
Jeremiah W. (Jay) Nixon, Atty. Gen., Daniel L. Massey, Asst. Atty. Gen., Jefferson City, MO, for respondents.
Before GARY M. GAERTNER, SR., P.J., MARY K. HOFF and LAWRENCE E. MOONEY, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied January 10, 2007.


*118 ORDER
PER CURIAM.
Defendants Premier Express, Inc. and Jerry Lipps appeal from the trial court's judgment granting the State's request for injunctive relief and also ordering the defendants to pay a civil penalty for their violations of the Missouri Underground and Petroleum Storage Act, Chapter 319 RSMo, and its implementing regulations, at a gasoline station and truck stop in Jackson, Cape Girardeau County, Missouri.
We have reviewed the parties' briefs and the record on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The judgment is affirmed. Rule 84.16(b)(5).